In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: February 8, 2018

* * * * * * *              *   *   *   *   *
                                           *
JOAQUIM PEREIRA,                           *
                                           *
              Petitioner,                  *
                                           *       No. 14-246V
v.                                         *       Special Master Sanders
                                           *
SECRETARY OF HEALTH                        *       Stipulation for Award; Influenza
AND HUMAN SERVICES,                        *       (“Flu”) Vaccine; Acute Hemorrhagic
                                           *       Leukoencephalitis (“AHL”); Annuity
              Respondent.                  *
                                           *
* * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Althea Davis, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

       On March 31, 2014, Joaquim Pereira (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that, as a result of an influenza vaccination he received on October 4,
2011, he suffered from Acute Hemorrhagic Leukoencephalitis (“AHL”). See Stip. at ¶¶ 1-4, ECF
No. 83. Petitioner further alleged that he suffered residual effects of the condition for more than
six months. Id. at ¶ 4.

        On February 8, 2018, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at ¶ 7, ECF No. 83. Respondent denies that
the influenza vaccine caused Petitioner to suffer from AHL, any other injury, or his current
condition. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       1
          This decision shall be posted on the website of the United States Court of Federal Claims,
in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information that satisfies
the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, the undersigned agrees that
the identified material fits within the requirements of that provision, such material will be deleted
from public access.
       2
           National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
        The parties stipulate that Petitioner shall receive the following compensation:

    (a) A lump sum of $584,459.78, which amount represents compensation for first year life
        care expenses ($60,501.81), lost earnings ($308,957.97), and pain and suffering
        ($215,000.00), in the form of a check payable to [P]etitioner; and
    (b) An amount sufficient to purchase the annuity contract described in paragraph 10 [of
        Appendix A], paid to the life insurance company from which the annuity will be
        purchased (the “Life Insurance Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                 2